EXHIBIT 10.4

  

BEACON ROOFING SUPPLY, INC.

AMENDED AND RESTATED 2014 STOCK PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Time-based Vesting)

 

Grant Information:

 

Name:   Grant Date:   Amount (# Granted):  

 

Vesting Schedule:

 

Vesting Date Vesting Quantity            

 

A Restricted Stock Unit (RSU) Award (the “Award”) granted by Beacon Roofing
Supply, Inc., a Delaware corporation (the “Company”), to the employee named
above (the “Grantee”), relating to the common stock, par value $.01 per share
(the “Common Stock”), of the Company, shall be subject to the following terms
and conditions and the provisions of the Beacon Roofing Supply, Inc. Amended and
Restated 2014 Stock Plan (“Plan”), a copy of which is attached hereto and the
terms of which are hereby incorporated by reference:

 

1.Acceptance by Grantee

 

The receipt of the Award is conditioned upon its acceptance by the Grantee no
later than 30 days from the date the Agreement was delivered. If the Grantee
shall fail to accept this Award by the due date, the Grantee’s Award shall be
forfeited to the Company.

 

2.Grant of RSUs

 

The Company hereby grants to the Grantee the Award of RSUs, as set forth above.
An RSU is the right, subject to the terms and conditions of the Plan and this
Agreement, to receive a distribution of a share of Common Stock for each RSU as
described in Section 6 of this Agreement.

 

3.RSU Account

 

The Company shall maintain an account (“RSU Account”) on its books in the name
of the Grantee which shall reflect the number of RSUs awarded to the Grantee and
any dividend equivalents paid to the Grantee as described in Section 4.

 

 

 

 

4.Dividend Equivalents

 

Upon the payment of any dividends on Common Stock occurring during the period
preceding the date the RSUs are settled in Common Stock and distributed to the
Grantee as described in Section 6, the Company shall credit the Grantee’s RSU
Account with an amount equal in value to the dividends that the Grantee would
have received had the Grantee been the actual owner of the number of shares of
Common Stock represented by the RSUs in the Grantee’s RSU Account on that date.
Such amounts shall be paid to the Grantee in cash at the time and to the extent
the RSUs are distributed to the Grantee. Any dividend equivalents relating to
RSUs that are forfeited shall also be forfeited.

 

5.Vesting

 

(a)Except as described in (b) and (c) below, the Grantee shall become vested in
this Award as set forth above (each date on which a portion of an Award vests is
a “Vesting Date”), if the Grantee remains in continuous employment with the
Company or its affiliates until such date.

 

(b)If the Grantee’s employment with the Company and its affiliates terminates
prior to a Vesting Date due to death, disability or retirement, the then
unvested portion of the Award shall become vested on the date of such
termination of employment. For this purpose (i) “disability” means (as
determined by the Committee in its sole discretion) the inability of the Grantee
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which is expected to result in death
or disability or which has lasted or can be expected to last for a continuous
period of not less than 12 months and (ii) “retirement” means termination of the
Grantee’s employment for any reason other than cause (as determined by the
Company in its sole discretion) on or after the Grantee’s attainment age of 65.

 

(c)The then unvested portion of the Award shall be forfeited to the Company upon
the Grantee’s termination of employment with the Company and its affiliates for
any reason other than the Grantee’s death, disability or retirement (as
described above) that occurs prior to a Vesting Date.

 

The foregoing provisions of this Section 5 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Grantee and the Company, and the provisions in such
employment security agreement or severance agreement concerning the lapse of
restrictions of an Award in connection with the Grantee’s termination of
employment shall supersede any inconsistent or contrary provision of this
Section 5.

 

6.Settlement of RSUs

 

If a Grantee becomes vested in this Award (or portion thereof) in accordance
with Section 5, the Company shall distribute to the Grantee, or the Grantee’s
personal representative, beneficiary or estate, as applicable, a number of
shares of Common Stock equal to the number of vested RSUs subject to the Award.
Such shares shall be delivered within 30 days following a Vesting Date.

 



 - 2 - 

 

 

7.Forfeiture of Award

 

Except as described in Section 5(b), the then unvested portion of the Grantee’s
Award shall be forfeited to the Company if the Grantee does not remain in
continuous employment with the Company or its affiliates until the applicable
Vesting Date.

 

8.Withholding Taxes

 

The Grantee shall pay to the Company an amount sufficient to satisfy all minimum
Federal, state and local withholding tax requirements prior to the delivery of
any certificate for shares. Payment of such taxes may be made by one or more of
the following methods: (a) in cash, (b) in cash received from a broker-dealer to
whom the Grantee has submitted irrevocable instructions to deliver the amount of
tax to the Company from the proceeds of the sale of shares subject to the Award,
(c) by directing the Company to withhold a number of shares otherwise issuable
pursuant to the Award with a Fair Market Value equal to the tax required to be
withheld, (d) by delivery to the Company of other Common Stock owned by the
Grantee that is acceptable to the Company, valued at its Fair Market Value on
the date of payment, or (e) by certifying to ownership by attestation of such
previously owned Common Stock.

 

9.Change in Control

 

(a)In the event of a Change in Control, as defined in the Plan, unless the Award
is continued or assumed by a public company in an equitable manner, the RSU
shall become fully vested immediately prior to the Change in Control as if the
time vesting criterion set forth in Section 5(a) had been met. The Award shall
settle in accordance with Section 6.

 

(b)If the Award is continued or assumed by a public company in an equitable
manner, then the vesting of the Award shall be contingent only upon the
Grantee’s employment through the applicable Vesting Date(s) unless there is a
Qualifying Termination within one year following the Change in Control. If a
Qualifying Termination occurs within one year following the Change in Control,
the Award shall become fully vested immediately and be settled in accordance
with Section 6.

 

(c)For purposes of this Section 10: (1) “Qualifying Termination” means the
termination of a Grantee’s employment (a) by the employer for any reason other
than Cause; or (b) by a Grantee who was an officer of the Company immediately
prior to the Change in Control for Good Reason; (2) “Cause” means (unless
otherwise expressly provided in the Grantee’s employment agreement) the
termination of the Grantee’s employment following the occurrence of any one or
more of the following: (a) the Grantee’s conviction of, or plea of guilty or
nolo contendere to, a felony; (b) the Grantee’s willful and continual failure to
substantially perform the Grantee’s duties after written notification; (c) the
Grantee’s willful engagement in conduct that is materially injurious to the
employer, monetarily or otherwise; (d) the Grantee’s commission of an act of
gross misconduct in connection with the performance of the Grantee’s duties; or
(e) the Grantee’s material breach of any employment, confidentiality, or other
similar agreement with the employer that, if capable of cure, remains uncured 10
days after written notice thereof; (3) “Good Reason” means, without the
Grantee’s consent, (a) a material reduction in the position, duties, or
responsibilities of the Grantee from those in effect immediately prior to such
change; (b) a reduction in the Grantee’s base salary; (c) a relocation of the
Grantee’s primary work location to a distance of more than 50 miles from its
location as of immediately prior to such change; or (d) a material breach by the
Grantee’s employer of any employment agreement between such employer and the
Grantee provided, however, in all cases, a Grantee must give the Company written
notice of the circumstances giving rise to the Good Reason event and thirty (30)
days to cure such circumstance.

 



 - 3 - 

 

 

10.Rights as Stockholder

 

The Grantee shall not be entitled to any of the rights of a stockholder of the
Company with respect to the Award, including the right to vote and to receive
dividends and other distributions, until and to the extent the Award is settled
in shares of Common Stock.

 

11.Award Not Transferable

 

The Award may not be transferred other than by will or the applicable laws of
descent or distribution or pursuant to a qualified domestic relations order. The
Award shall not otherwise be assigned, transferred, or pledged for any purpose
whatsoever and is not subject, in whole or in part, to attachment, execution or
levy of any kind. Any attempted assignment, transfer, pledge, or encumbrance of
the Award, other than in accordance with its terms, shall be void and of no
effect.

 

12.Share Delivery

 

Delivery of shares pursuant to Section 6 will be by book-entry credit to an
account in the Grantee’s name established by the Company with the Company’s
transfer agent; provided that the Company shall, upon written request from the
Grantee (or the Grantee’s estate or personal representative, as the case may
be), issue certificates in the name of the Grantee (or the Grantee’s estate or
personal representative) representing such shares.

 

13.Administration

 

The Award shall be administered in accordance with such regulations as the
Committee shall from time to time adopt.

 

14.Governing Law

 

This Agreement, and the Award, shall be construed, administered and governed in
all respects under and by the laws of the State of Delaware.

 

By accepting this agreement, the Grantee agrees to be bound by the terms hereof.

 

BEACON ROOFING SUPPLY, INC.

 

 - 4 - 



 

 